IIowe, J.
Tho relator, who was plaintiff in the court below, took an appeal and gave an appeal bond. The clerk of the court a qua refused to deliver to him the transcript unless sundry fees were first paid, and the relator therefore asks for a mandamus.
The answer of the respondent contains no matter of defense. In the case of the State v. The Clerk of the Second District Court, 22 An. 583, whore, as in this case, the relator was plaintiff in the lower court, it was decided that “ the appeal bond having been given according to law, the clerk should have delivered the transcript to tho appellant.” The same ruling had theretofore been made in cases where a defendant was appellant. 22 An. 508, 563, 578.
It may therefore he regarded as settled that the clerk of the lower court can not coerce a settlement of his disputes with parties in regard to costs by withholding the transcript of appeal. C. P. 585.
It is therefore ordered that the mandamus issued herein ho made peremptory at respondent’s costs.